Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 12 June 1814
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



N. 11.

United States Corvette John Adams. Below Wingo. Sunday 12 June 1814—

The wind, which had been blowing for ten days to the Westward having yesterday become fair, Captain Angus went up to Gothenburg, and informed Mr Russell and me that he was ready to sail—We determined to embark immediately, and I had barely time to close my Letter for you, which went by the Yesterday’s Post—The Ship was laying about three Miles below the City, and we came on board, about 8 O’Clock last Evening.—The Governor of Gothenburg, Count Rosen, had been absent from the City, since my arrival, untill Yesterday—We paid him a visit in the Morning; and received Passports from him: he gave us a polite invitation to dinner, from which we excused ourselves; as we could not have embarked the last Evening had we accepted it.—Mr Hall, who came on board with us, and left us late in the Evening promised to write you, by the next Post, if we should sail this Morning, as we did at four O’Clock—We had a light and favourable breeze, which has already deserted us; but we hope it will before Night be succeeded by another.
The Servant whom I took with me from St: Petersburg has left me, and is a serious loss. I offered to take him with me, but he had no inclination to go so far from Sweden and Russia; and he objected that he could not be very useful to me in a Country where he would be a total stranger, and ignorant of the Language—This was very true, and for the same reason, I have deferred engaging another Man, untill we come to some landing—But Mr Hughes, the Secretary of the Legation, had left a Norwegian boy, and Mr Shaler, (an Attaché) an Otaheitean, to go on in the ship; and they are to serve me instead of a Valet de chambre, untill we come to the place of meeting.—I had a very urgent and even importunate solicitation yesterday Morning from a Frenchman; whose great desire was to go to America; and I believe I should have taken him, but for his extraordinary Talents—For he assured me that he was one of the greatest Coëffeurs that ever was bred at Paris—That he had dressed the Head of the Crown-Prince, and of all the royal family at Stockholm—That he could make me a Wig, that it would be a pleasure to wear; and besides that he had a most uncommon Talent, pour la Danse. He had been four Years in this Country—But the Climate did not agree with his health; and he must say there was no encouragement, or reward for Talents in Sweden—The man appeared really distressed, and I was more than half inclined to take him upon trust, untill he disclosed his skill pour la Danse, and menaced me with a Wig.
There were applications from a number of Americans, for a passage in the Ship—some to return to the United States; and others to go to the place of the proposed Negotiation.—Mr Connell, and one or two others were successful—They are going to America—Captain Barron came from Copenhagen for the same purpose—But it was doubted whether he could go consistently with the Cartel—None were admitted, but persons of the Class which they term Non combatants.
The Officers of this ship are by no means of that Class—Captain Angus was with Truxton when they took the Vengeance, and distinguished himself last Summer in the War upon the Lakes of Canada—The first Lieutenant Yarnall, was Perry’s first Lieutenant in the glorious Victory on Lake Eri, and the second Lieutenant Cooper, was in the Hornet when she sunk the Peacock, and on board that Vessel at the time of the Catastrophe—There are on board the ship fourteen Midshipmen—The Captain assures me that we have now in the Navy seventy Officers, regularly bred and perfectly competent to the command of a ship. If they had the ships I have no doubt but that in less than seven years they would form seven times seven prepared to meet on equal terms any Captain in the British Navy.
Of the five days that I spent at Gothenburg, I have still fewer traces on the memory worth mentioning to you, than I had of the week at Stockholm—The American visitors were so numerous, and some of them so frequent, that I barely secured time for writing to you; and not enough for reading even in the most cursory manner, the Newspapers and Public Documents, of which, I received there a whole trunk full. The Seals of many of the Packets; are yet entire—
Monday afternoon. 5. O’Clock 13 June.
We are now sailing with a fair, but very gentle breeze, in full view of the Coast of Jutland, and are immediately opposite to Christiansand, though not in sight of the Coast of Norway—The weather yesterday was almost as cold, as I found it in the midst of the ice on the gulph of Finland—and our wind was so scanty that we were obliged to make a tack of four hours to clear the Skaw.
I have mentioned to you the multitude of Letters and Dispatches which I received, first, at Stockholm, then from Mr Connell, at a Post-house on the road, and finally at Gothenburg—At the same time I have been hurried along from one place to another, and had my Journey most unexpectedly more than doubled by this transfer to Ghent—I am without Secretary; and now without a Servant—I find it impossible to preserve order, either in my affairs or my ideas. I ought to have entertained you with my remarks upon Sweden, and to have collected there many materials for your amusement and information—Instead of which I can scarcely realize to myself that I have been in and through Sweden—So rapid has been the change of Scenery between Reval and the Skagen-rack, between the Ulysses and the John Adams that I have had no time either to record or to reflect upon my own Sensations—In Stockholm, excepting my visit to Count Engeström, and the Dinner at Baron Stroganoff’s, the whole range of my social intercourse was from my own lodgings to the streets and from the Streets to my lodgings—I had not even the pleasure of seeing Madame d’ Engeström, and although I knew the Crown Prince was to make his triumphal entry into Stockholm the day after I left it, you will conceive with what reluctance I denied myself the honour of waiting another day to “see the conquering Hero come.”— At Gothenburg, where I delivered several Letters of Introduction, my time was so swallowed up by visitors, and by preparatory arrangements for this voyage, that excepting one day when I dined at Mr Dickson’s, I was scarcely out of my Apartments at the Inn, untill I quitted them to come on Board of this Ship—Mrs: Dickson, is the only Swedish Lady from whom I could give you my opinion of the female character of that Country in the present Century—I beg pardon of the barmaids the Boat-rowers and the Postilions, with whom I had the pleasure to be conversant—At Stockholm I was rowed to the Land by two Beauties, and on the Road to Gothenburg more than one ornament of her Sex, did me the favour to rule the fiery Steeds as my Charisters—All these heroines were as distinguished for female delicacy and feminine softness, as I had found their grand-mothers more than thirty years ago.
Tuesday afternoon 6 O’Clock 14 June 1814
Vicissitude is the permanent Law of the Sea-faring life—Instead of the small and favourable breeze, and clear sky which we had yesterday, we have this day dull and cold weather, with a brisk gale, almost directly ahead—We are at present on the North Sea, within fifty leagues of the Texel, which the sanguine tempers among us expect to reach to-morrow I for my part shall be content if we land there before next Sunday.
Among the American Gentlemen whom I found at Gothenburg, was Mr Edward Wyer, who has the appointment of Consul at Riga, and whom I presume you will before long see at St: Petersburg—He had, with many others, the inclination of going to Ghent; but could not obtain a passage in this vessel; and finally determined to proceed to the place of his appointment—He came to Gothenburg from New-York in a Cartel called the Chauncy, which left the United States in April—He belongs to Boston; and I believe you have some acquaintance with his Sister, Mrs Babcock. He was appointed Consul for Riga last Summer, and then embarked to go there, but was taken and rebanded in the United States.
Among the Letters which I have received I told you there were two from Mr Hellen and Mr Pope—Mr Hellen complains of the War, and thinks it unpopular—Mr Pope says that he is in the minority, and appears to be somewhat soured in Spirit—But he is very happy in his domestic life; prosperous in his profession; delighted with his wife—glorying in his Florida, and promising himself in quick succession, a numerous family.
You observe in the last Letter that I had the pleasure of receiving from you, that you had been for several years, under an erroneous impression of a painful nature, which you intimate had been removed by the perusal of the paper I sent you from Reval. I am not certain that I understand exactly to what you refer; but upon this occasion after assuring you of the joy which it gave me to learn that the impression was removed, let me repeat the wish I have so often expressed to you that if ever a suspicion, tending to give you disquietude should again obtrude itself upon your mind, you would disclose it at once, and give me the opportunity of proving to you, not only my confidence in you, but how much I have at heart the comfort and happiness of your life. In the affection of those who truly love, there is a fervour of Sentiment when they are separated from each other, more glowing, more unmingled and more anxious, than when being together it has the continual opportunity of manifesting itself by acts of kindness—At this distance, and with that sentiment in all its ardour beating at my heart, I ask again of you never to harbour a surmise that I have not the most perfect Confidence in your intentions, and in the tenderness of your affection for myself as well as for our Children.
Wednesday afternoon 6. O’Clock 15. June.
No sight of the Texel for us this day—But although the head-wind which delayed our approach to it yesterday still continues, we have been drawing nearer to it, and have it now within thirty leagues—Those of us who had anticipated the sight of it this day, have adjourned their expectation untill to-morrow—Although we have now the prospect of a thick fog, and a long calm, I still rest my hopes of landing, upon Saturday or Sunday. We have seen few vessels, and have spoken with none.
My situation here, is substantially the same as it was on board of the Ulysses on the gulph of Finland. The particular Circumstances of it however are very different—I had then no Society but the Lubeck Skipper, and the Swedish Brandy-Merchant my fellow Passenger—Here, I am in a manner at home; surrounded by my Countrymen—and having as much Society as I could wish.—My course of life is much the same—except that instead of Sully’s Memoirs, my reading ranges over the National Intelligencer for the last two Years—My Trunk full of Documents is not yet emptied, although I go through four or five large Packets every day—The Debates in Congress; the Speeches of Governors and Resolutions of Legislatures, the glorious naval victories, and the in-glorious Canadian Disgraces—The most excellent sense-less speculations upon War and Peace; and the nauseating bickerings of party-spirit, which form the compound of an American file of Newspapers, is but a shabby substitute for the heroic Valour, the generous magnanimity, the sprightly gaiety, and voluptuous frailties of Henry the 4th: and the pure public Spirit, and profound wisdom of his favourite Minister.
Thursday afternoon 5. O’Clock 16. June.
By way of variety, we have this day had something which might be called a gale of Wind; which for about three hours this Morning threatened to be severe—The weather however soon moderated, and the sky became sufficiently clear to shew us the face of the Sun. There is yet here a strong breeze, and a heavy swell; and as the wind inflexibly blows right in our teeth; the ship labours enough to make writing uncomfortable—We have seen the Land, supposed to be the Coast of Holland, 25 or 30 Miles North of the Texel; but to beat the distance with this wind will take us at least one day, and probably two.
At Anchor Texel Roads Friday afternoon 4 O’Clock. 17. June.
After another labouring Night, we made the land of Texel island, about 8 this Morning—And two hours later had two Pilots on board—They have brought us thus far, and here we anchored at three, this afternoon—We are still at seventy English Miles from Amsterdam, and are now in consultation and enquiry how and when we shall go up—An Officer has just been on board, with the cheering information that we must wait here until he can notify our arrival to the Minister of the Marine, and receive his answer, which he thinks will probably take not more than four days. We have expostulated, and pleaded our Office and character of Peace-Makers, for exemption from the restriction to which other Passengers are subjected; and he has finally referred the case to his superior, the commanding Officer at the Helder—We have sent him our Passports and are waiting for his answer.
Amsterdam. Sunday Morning 19. June 1814.
Our prospect of detention in the Texel Roads lasted only untill the reference to the commanding Officer could be made—Within half an hour after I wrote the above, the officer who had indulged us with an expectation of laying four days at Anchor, to hear from the Minister of Marine, returned with excuses and apologies, and an order from the Admiral, to give all aid and assistance, and shew every distinction due to the ship, and that the Ministers should land when and where they pleased, and proceed in the manner most agreeable to themselves by Land or Water.—We immediately went on shore at the Helder, and upon consultation with Mr Hoogland the Consular Agent there, he advised us to come up by Land—We engaged Carriages and Horses to be ready for us on the Beach at 5 O’Clock yesterday Morning; and returned for the Night to the ship.
At 5 in the Morning we landed finally from the John Adams, after a pleasant passage of six days, though with head-winds almost the whole time—My Swedish Servant, as I told you had left me at Gothenburg.—I was myself so imperfectly acquainted with the complicated machinery of the Dormeuse, that it was upwards of three hours before I could get it properly put together and suspended—Mr: Russell and his Son came in a light two wheeled Chaise; and their baggage with part of mine followed in one of the ordinary waggons of the Country. We had an agreeable ride, and an easy day’s Journey, from the Helder to this City—The distance instead of 70 English Miles, is not more than 50.—The Country, through which we came, is at this Season of the year a Paradise—We crossed the river immediately to the City, and at 8 in the Evening took lodgings at the Arms of Amsterdam; and house familiar to my remembrance from the year 1780 when I first visited this City.
Mr Russell had arrived here about half an hour before me—I found Mr Bourne with him; and soon afterwards Captain Bates and a Mr Richards of Boston came in—Our first Enquiries were concerning our Colleagues, and the British Commissioners—The latter we understand are not to leave England, untill we shall be at the place of Rendezvous—Mr Gallatin was still at London on the 10th: of this Month—Mr Clay we know left Copenhagen for Hamburg on the 8th:—we expected to have found him here; but he has not yet arrived; and we are not sure that he will come this way. Mr Bayard when last heard from was at Paris.—Mr Russell and myself intend proceeding on our Journey, the day after to morrow. I shall probably not have the opportunity of writing to you again before we get to Ghent.
The Accounts from America here, are not much later than we had left them at Gothenburg. There is nothing in them of importance—The Blockade of the whole Coast will increase the difficulty of the communications—I know not how Mr & Mrs Smith will get home, unless, as I suggested they have taken passage for this place; and can reach it before the John Adams or the Neptune sail for America—Adieu, my beloved friend—I will answer Charles’s Letter, if possible, by this Post—but if not; as soon as I have a moment of Time to spare—As I approach the term of my Journey, the prospect darkens and thickens; the effort to be of good cheer, becomes more laborious, and the Spirits are sustained only by the continual changes of variety of the scenery around me.—But in every change of Scenery or of Circumstances I am still, faithfully yours.
A.